﻿





38.	Mr. President, for Latin America your election as President of the General Assembly is an event of singular importance. That is because we consider you a distinguished exponent of Latin-American thought, to which you have made an invaluable contribution as a writer, researcher, historian, and perspicacious analyst of social and economic problems in the area, and because you are a staunch defender of the interests of the third world. You have come to preside over this session of the General Assembly at a complex period of history, a period reflected in a body of difficult topics which, because they are well known to you, will not stand in the way of your wise
direction of our proceedings as we try to pave the way to positive solutions.
39.	On behalf of my country, I wish to offer an expression of sincere congratulations to the distinguished statesman of Yugoslavia, Mr. Lazar Mojsov, for the extraordinary contribution he made to the ideals and purposes of the United Nations as President of the thirty-second regular session of the General Assembly and of the eighth, ninth and tenth special sessions, devoted to the questions of Lebanon, Namibia and world disarmament, respectively.
40.	Panama shares the joy of the international community at seeing Solomon Islands enter the United Nations. That is a memorable event, not only because Solomon Islands is a country worthy of respect and admiration, but also because now that there are ISO States in the General Assembly our Organization has taken impressive strides towards the ideal of universality.
41.	In addition, my country deems it a good omen that the Conference of Ministers for Foreign Affairs of Non-Aligned Countries was held eight weeks ago in Belgrade to consider progress in the policy of non-alignment in ail areas of the world and we note the undeniable importance of the co-ordinated action of the non-aligned countries in the work of this Assembly. This is a fitting occasion, then, to stress the fact that the Conference paid a tribute to the invaluable contribution of President T o of Yugoslavia to the strengthening of the policy of non-alignment and its progressive consolidation as a factor and independent force in the building of a new system of international relations chat will be more equitable and just, to the opinion of my country—which held one of the vice-presidencies of the Conference held at Belgrade and presided over the working group in charge of the drafting of the section containing the political declaration on Latin-American subjects the importance of the work of that gathering will be demonstrated in the deliberations on the items on the agenda of this session of the Assembly. The effectiveness of the non-aligned movement lies in the co-ordinated action of the developing countries which make it up and which also make up two-thirds of mankind. Their weight cannot be underestimated in the process of rebuilding the political and economic structure of today's world.
42.	In the political realm, the non-aligned counties have the major responsibility of maintaining the real spirit and genuine identity of the movement as an alternative to the dictates of the super-Powers. The unity of the non-aligned countries consequently represents the necessary basis for action to prevent rivalries among blocs and military pacts in their struggle to achieve spheres of influence and to pursue die arms race, the most serious consequences of which must be borne by the developing countries. There can be for them no prospect or other alternative but a regime based on peace and mutual respect among States which have different social systems, but which guarantee to each people its right to determine for itself everything that affects its destiny.
43.	The fact that the Heads of State and Government of fifty non-aligned countries will meet in Latin America for the first time at the Sixth Conference of Heads of State or
Government of Non-Aligned Countries, to bi. held between 3 and 7 September 1079 in Havana, offers new hopes for the developing countries. That Conference at the highest level will be a magnificent forum for the nations of the third world which are anxious to study, analyse and take action to solve the major political, economic and social problems of our time within the balanced framework of non-alignment. There is every reason for us to hope that the summit Conference in Havana, will represent a magnificent contribution to peace, security and justice in today's world.
44.	During the general debate which took place in the Assembly last year, the Chairman of the delegation of Panama brought to the attention of participating delegations that on 7 September 1977 the Panama Canal Treaty3 and the Treaty concerning the Permanent Neutrality and Operation of the Panama Canal4 were signed in Washington. Today I take great pleasure in announcing that both treaties were approved by the Panamanian people in a national plebiscite which was held in accordance with our constitutional procedures. That plebiscite was carried out in the presence of United Nations observers appointed by the Secretary-General, who bore witness to the due and democratic nature of that" consultation of the people.
45.	Subsequently the United States Senate, in accordance with the Constitution of the United States, approved both Canal Treaties, with certain amendments, conditions, reservations and understandings. As a consequence of the foregoing, on 16 June 1978 the Head of Government of the Republic of Panama, General Omar Torrijos Herrera, and President Jimmy Carter of the United States, exercising their respective constitutional powers, met in the city of Panama to exchange respective instruments of ratification and to sign the protocol on the exchange of instruments of ratification. In accordance with a rule established by the United States Senate, the exchange of instruments of ratification would be considered to take effect on 1 April 1979.
46.	The Treaties will enter into effect simultaneously after six calendar months, starting with the date of the exchange of instruments of ratification and their entry into force, which will be 1 October 1979.
47.	The execution of the Canal Treaties requires that Panama reformulate its development strategy, which will make it possible to make the maximum use of new sources of resources, placing under its sovereignty the political and economic aspects of part of its territory which for more than 70 years had been removed from the full exercise of its sovereignty.
48.	The people and the Government of Panama are grateful to the General Assembly of the United Nations, the General Assembly of the Organization of American States /OAS],. and the movement of non-aligned countries for the support: which Panama's demands had always received,
49.	My country is well aware that this Assembly of nations, when commemorating the one hundred and fiftieth anniversary of the Amphictyonic Congress, which met in Panama at the request of Bolivar in 1826, decided to adopt on 17 December 1976 resolution 31/142, paragraph 4 of which formulates the wish for a successful outcome of the negotiations for the conclusion of s new treaty on the Panama Canal, which would eliminate the causes of conflict between Panama and the United States of America, determine the speedy return to Panama of the Panamanian territory of which the Panama Canal is a part and stipulate that the Republic of Panama would assume total responsibility for the operation of the inter-oceanic Canal upon the termination of the treaty.
50.	My country was particularly pleased that the Conference of Ministers for Foreign Affairs of Non-Aligned Countries decided to include in its final Declaration the statement that
"The Conference greet:, the conclusion and ratification by Panama and the United States of the Panama Canal Treaties of 1977 as an important step towards restoring Panama's territorial integrity and effective sovereignty throughout its national territory, including the strip of land where the canal is situated, which has contributed to the decolonization of Latin America.... The non-aligned countries will continue to extend support to Panama in securing the full and consistent implementation of these treaties. The Ministers take note that Panama and the United States have agreed to open the Protocol of the Treaty on the Permanent Neutrality of the Canal to the accession of all countries, and therefore the Ministers decided to call upon all States of the world to accede to the Protocol, to respect the permanent neutrality of the Canal and to strictly observe the principle of non-intervention in Panamanian affairs. 
51.	Immediately before the Belgrade Declaration on permanent neutrality, on 14 July 1978, the Foreign Ministers of Colombia, Costa Rica, Panama and Venezuela signed in the city of Panama a joint declaration on questions of common interest, both for the well-being of their respective peoples and for the unity and integration of Latin America. In that declaration the Foreign Ministers of Colombia, Costa Rica and Venezuela expressed the intention of their Governments to sign the Protocol to the Treaty Concerning the Permanent Neutrality and Operation of the Panama Canal.
52.	As the Protocol will be open to accession by all the States of the world, on the entry into force of the Treaty on the neutrality of the inter-oceanic waterway, the Foreign Ministers of Colombia, Costa Rica, and Venezuela asked the Governments of the other Latin-American countries to adhere to the Protocol to the Treaty Concerning the Permanent Neutrality and Operation of the Panama Canal whereby access to the Canal by the ships of all nations on a basis of complete equality would be assured at all times.
53.	My Government believes that accession to the Protocol to the Treaty on the neutrality of the Panama Canal will contribute to the strengthening of international security and to the promotion of peaceful co-operation in accordance with the United Nations Charter. We are
convinced that this is a measure which will contribute to peace, friendship and international co-operation. We therefore invite all States Members of the United Nations and other members of the international community to accede to the Protocol.
54.	Since on 10 December next the thirtieth anniversary of the Universal Declaration of Human Rights will be celebrated, we believe that is a fitting occasion for all Member States to combine special efforts to promote international understanding, co-operation, peace and universal and effective respect for human rights in harmony with the appeal in this sens0, made by the Commission on Human Rights.
55.	Panama, as a signatory of the International Covenant on Economic, Social and Cultural Rights, the International Covenant on Civil and Political Rights and the Optional Protocol to the latter, which entered into force on 3 January 1976, is interested in both the entry into force of, and strict compliance with, those instruments. We have placed our trust in the effectiveness of the Committee on Human Rights, made up of 18 recently elected members. At the regional level, Panama supports the establishment of the Inter-American Court of Human Rights, and for that purpose we have signed and ratified the constituent instrument of that body.
56.	Panama shares the position of those States that recognize the universal value of human rights and fundamental freedoms, and we ascribe priority importance to respect for, and the effectiveness of, human rights of an economic and social nature. In our opinion, hunger, poverty, unemployment and economic weakness are negative factors which work against the dignity of human beings.
57.	In line with these preoccupations, we must admit that we are not encouraged by the progress which has been made thus far in various bodies of the United Nations system in establishing a new international economic order. The creation of the Committee established under General Assembly Resolution 32/174, or the Committee of the Whole, has not fulfilled our hopes and expectations, particularly because of inadequate co-operation on the part of the industrialized and highly developed countries, which so far have questioned the terms of reference of the Committee, thus detracting from its fundamental characteristic as a forum for negotiations.
58.	There has been a tendency to abandon negotiations and understanding and take a unilateral course of action. That seems to be the attitude that one of the super-Powers has taken recently. One of its governmental bodies has shown a tendency to allow its enterprises to exploit the sea-bed beyond its national jurisdiction.
59.	The Chairman of the Group of 77 made a statement at the last plenary meeting of the seventh session of the Third United Nations Conference on the Law of the Seas objecting to this unilateral procedure because it runs
counter to the will of the international community, which has deemed that the sea-bed is the common heritage of mankind. That interpretation of the matter was in keeping with the views of the third world and a number of important States of the industrialized world.
60.	It is Panama's hope that the attempt by the State to which we have been referring to impose unilateral legislation will be reconsidered and corrected so that the strenuous efforts being made to conclude next year an all-inclusive convention on the law of the sea within the United Nations system will not be undermined.
61.	In view of the imminence of the fifth session of UNCTAD, which is only eight months away, and in view of the proximity of the special session which is scheduled to take place in 1980 to adopt the new international development strategy for the decade of the 1080s, it is imperative that both the developed and the developing countries find new ways of coming together so that the work of the Committee of the Whole may he more fruitful and positive. Therefore we are pleased that both the General Committee and the Assembly in its plenary meetings have, as a result of an initiative of the Group of 77 agreed to introduce the item on development and international co-operation as a priority matter on the agenda of the present session and to begin consideration of the matter in plenary meetings as soon as the general debate is completed.
62.	In the Declaration on Namibia and Programme of Action in Support of Self-Determination and National Independence for Namibia, contained in General Assembly resolution S-9/2 adopted at the ninth special session, not only is it reaffirmed that the people of Namibia have an inalienable right to "self-determination, freedom and national independence in a united Namibia1", but also the international community is urged to take final action to ensure the complete and unconditional withdrawal of South Africa from Namibian territory and thereby eliminate the serious threat to international peace and security created by South Africa. In this process due consideration ii given to the roles that should be played by the United Nations Council for Namibia and SWAPO.
63.	We believe that the freedom of Namibia represents a commitment the United Nations cannot shirk. Hence the Government of Panama attaches major importance to the report of the Secretary-General submitted to the Security Council on 29 August 1978 which contains the outline of a plan for the speedy achievement of independence for Namibia by means of free elections to be held under the supervision and control of the United Nations m accordance with the plan proposed for this purpose by the five Western members of the Security Council. Canada, the Federal Republic of Germany, France, United Kingdom and the United States [S/12636] relating to a settlement of the situation in Namibia, a plan already endorsed by the Council in its resolution.
64.	The international community has followed with deep concern deliberations and consultations engaged in by the Secretary-General, the President of the Security Council, SWAPO, the five Western members of the Council who have sponsored the independence plan, the front-line African countries and the spokesmen of the group of African States as a whole.
65 That concern has been increased by the unexpected objections of the Vorster regime just when it seemed that a harmonious solution of the question of Namibia under the auspices of the United Nations was under way. We share the Secretary-General's hope that good sense will prevail and that further efforts will be made with the co-operation of all parties concerned to meet the just expectations of the people of Namibia, who are hoping for liberation and independence.
66.	The Government of Panama wishes to repeat that it is prepared to co-operate in the general effort all must make and to stand behind the ideals and aspirations of the brotherly African countries. To that end, through the Secretary-General, my Government has already offered a contingent of Panamanian soldiers in case their presence could be useful in the process of leading Namibia to independence, by facilitating the peaceful transition of that nation towards effective sovereignty and full jurisdiction over its national territory, including Walvis Bay.
67.	My delegation cannot fail to refer also to the question of the Middle East, where there is a conflict that most directly threatens peace and international security and that, consequently, must be resolved by respecting the relevant resolutions of the General Assembly and the Security Council, and in particular Council resolutions 242(1967) and 338 (1973).
68.	Panama believes that a just and lasting solution must comprise the withdrawal of Israel from all occupied Arab territories, respect for the inalienable rights of the Palestinian people, including the right to self-determination and to its own independence	and the right of Israel and the States and peoples of the region to live in peace within secure and recognized boundaries.
69.	The Government of Panama participated in the consensus that the United Nations Security Council reached on 11 November 1976,7 with the consent of its permanent members, China, France, the USSR, the United Kingdom and the United States, whereby it was decided, inter alia, that all measures taken by Israel with the aim of changing the status of Jerusalem are null and void and must remain without effect. Panama, like the Vatican, does not recognize the annexation of Jerusalem and will insist on the internationalization of the Holy Places.
70.	All the efforts being made to produce the solutions that have been mentioned by peaceful means such as negotiation, mediation, conciliation and other harmonious approaches, must be greeted with sympathy and enthusiasm by the international community.
71.	In this respect my country welcomes the peace initiative sponsored by President Jimmy Carter of the
United States, who brought together at Camp David the President of Egypt, Anwar El-Sadat, and the Prime Minister of Israel, Menachem Begin. Without prejudging the substance of the agreements reached, which cover matters that arc extremely difficult and arouse deep emotions in the peoples of the area, it is our hope that the peace initiative of President Carter and the spirit of Camp David will help to create the climate of calm and understanding needed to move through successive stages towards a just and constructive settlement of the conflict.
72.	(t is a truism that, just as human rights and the fundamental freedoms of the individual and of peoples, are inalienable, so is personal freedom inseparable from the right of human beings to satisfy their economic needs with dignity.
73.	The Government of Panama will make a special effort to meet the health, housing, food, recreation, employment and recreation needs of all the inhabitants of our country without any discrimination or limitation based on origin, sex, belief or nationality.
74.	On the basis of those principles, which are fundamental to Panama's policies, in the Commission on Human Rights, of which we are a member, we supported resolution 4 (XXXIII), 8 paragraph 4, of which recommends to the Economic and Social Council to invite the Secretary-General, in co-operation with UNESCO, to present to the Commission on Human Rights at its thirty-fifth session a study on the international dimensions of the right to development as a human right, together with other rights based on international co-operation, including the right to peace, taking into account the requirements of the New International Economic Order and fundamental human needs
75.	I do not wish to conclude my comments on human rights without stressing most emphatically our historic commitment, together with countries of Africa, to the struggle of our African brothers against insolent and oppressive racism. From the very beginning, we endorsed the anti-racist cause in the United Nations, perhaps because we had had bitter experiences with that evil in our own country. At the opening recently of the World Conference to Combat Racism and Racial Discrimination in Geneva, the head of the Government of Panama, General Omar Torrijos, sent to the Chairman of that Conference a warm message, the final paragraph of which stated:
"On behalf of the Government and the people of Panama, we hope that this Conference in Geneva will be successful, so that the men and women from all parts assembled there will set in motion the final offensive to eradicate once and for all the racist cancer which is the scourge of mankind and begin a new effort to promote peace and human dignify and the values of the human person on the basis of the equality of human rights of men and women in all areas of the world."
76.	We believe that to the extent that every country respects the dignity of human beings and their fundamental
8 See Official Records of the Economic and Social Council, Sixty-second Session, Supplement No. 6, chap. XXI.
rights, affording them the necessary well-being for their fulfilment, the essential conditions for peace and development and friendly relations and co-operation among States will be established.
77.	The Government of Panama cannot remain indifferent to the bloodshed that has been taking place for many months now in Nicaragua, which has caused a great loss of life and which in recent days has reached alarming proportions. To measure the impact of these tragic events on the public opinion in my country, 1 need only mention that the National Assembly of District Representatives, the highest body representing the popular will and one of the constitutional governmental bodies, unanimously adopted a resolution in which it condemned the genocide committed against the people of Nicaragua.
78.	Panama had defended and will continue to defend at all times the right of people to self-determination and the principle of non-intervention, which are essential elements in the peaceful coexistence of the peoples of the Central American isthmus.
79.	The exercise of these rights is organically linked to the obligation of the leaders to resolve domestic conflicts and international disputes by peaceful means without endangering peace, international security or justice.
80.	For that reason when in a neighbouring country, for political reasons, there if a breach of the peace and collective unrest leading to the widespread loss of human lives, that situation must inevitably be of major concern to the other Governments and peoples of the area. It is a visible danger that in an act of desperation large groups of people may promote extreme solutions when they are denied by violent means the right to take part in their national destiny. Panama is well aware what would be the significance of a totalitarian extremist Government in the area, and we shall never lend ourselves to Governments of that kind. We hope that our governmental leaders will act sensibly in accordance with the national will and avoid upheavals which could only serve as a breeding ground for extremist solutions, to which countries resort only when they are driven to the limits of desperation.
81.	It is only logical that our concern should be aroused when the armed forces of a State which should preserve order and guarantee the lives and property of the citizens of that country in carrying out their duties use weapons of war indiscriminately against the civilian population. As a result of suffering and mourning, intense feelings of condemnation, hatred and public revenge are aroused against others in the country.
fy2. The respect which civilized Governments have for the principle of self-determination of peoples and non-intervention, as well as their rejection of the use of force, precludes any possible condoning of acts which are at variance with the ethical values and feelings of the Latin-American peoples. It was dismaying that thousands of non-combatant civilians were fired on in the cities of Matagalpa, Masaya, Leon, Chinandega and Estelf and other smaller less populated communities with consequent large-scale destruction. We were painfully dismayed also by the material damage and the damage caused to social, human and cultural values in the country of Rub6n Dario, who is a symbol for Latin America and is respected throughout the cultural world for his great contribution to Spanish literature.
This climate of tension can reach explosive proportions when the frontiers and sovereignty of friendly countries that are traditionally attached to peace and order are violated in the most inexplicable circumstances.
84.	When such reprehensible acts multiply it is logical to hope that countries in harmony with the aspirations of peoples that have a common heritage of freedom, morality and justice should call upon international bodies at the regional and national levels to take action to combat these evils. In the face of acts of such gravity, as stated in the Charter of the United Nations, the means of legitimate self-defence are available, both individual and collective, against the transgressors of peace, morality, justice and national culture. In these circumstances, the competent bodies of the United Nations must also take action which is appropriate so that bloodshed and barbaric violations of human rights against the Nicaraguan people will not remain unpunished or will not be repeated and so that those responsible will be called to account for their criminal conduct.
85.	This deplorable situation, which is rooted in social, economic and political causes, is today taking on the character of a crisis in Central America, which could become explosive throughout the continent. The flood of Nicaraguan refugees into Costa Rica and Honduras contributes to the crisis and could also have unpredictable consequences on the relations between Honduras and El Salvador and the conflict existing between those two countries.
86.	My delegation believes that it is therefore appropriate to stress the importance to the area of the fact that the dispute between Honduras and El Salvador must be settled as soon as possible It is our hope that the negotiations presently being pursued between those two countries will lead to a just settlement which we all desire, as well as to harmonious coexistence between their two peoples.
87.	The urgent need for a peaceful settlement and the need to prevent new lamentable situations cannot be exaggerated. The Government of Panama has received reliable information to the effect that international arms peddlers, merchants of crime and ruin, dealers in suffering and desolation, have been trying by every means available to them to stimulate the conflict between El Salvador and Honduras in order to distract world public attention from the crisis in Nicaragua. It is for that reason that my delegation believes that the United Nations peace-keeping machinery and the machinery to ensure international security must not fail to function in this Central-American crisis, which is a source of concern today throughout the entire continent, and indeed throughout the entire world.
88.	I should like to conclude by expressing our renewed trust in the efforts which the Secretary-General, Mr. Kurt Waldheim, has been making to promote the purposes and principles of the United Nations for the benefit of the inhabitants of our planet in every latitude.
89.	Mr. President, we believe that it is indeed extremely fortunate that a statesman of your distinguished standing is conducting our proceedings and endeavouring to resolve burning issues for mankind, and we can assure you that you will enjoy the resolute and enthusiastic co-operation of the delegation of Panama.
